     Case 2:19-cv-01376-JAM-KJN Document 80 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID EVANS,                                       No. 2: 19-cv-1376 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    D. STRUVE, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 15, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ///

27   ///

28   ///
                                                         1
     Case 2:19-cv-01376-JAM-KJN Document 80 Filed 04/27/21 Page 2 of 2


 1   Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed March 15, 2021 are adopted in full;
 3         2. Defendants’ summary judgment motion (ECF No. 57) is granted.
 4

 5
     DATED: April 26, 2021                       /s/ John A. Mendez
 6
                                                 THE HONORABLE JOHN A. MENDEZ
 7                                               UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
